                     1
                     2
                     3
                     4
                     5
                     6
                     7
                     8                                UNITED STATES DISTRICT COURT
                     9                              CENTRAL DISTRICT OF CALIFORNIA
                  10
                  11     NOREEN SWIONTEK,                            Case No. 8:19-cv-00062-JVS-KES
                  12                             Plaintiff,          ORDER TO DISMISS ENTIRE
                                                                     ACTION WITH PREJUDICE
                  13     v.
                  14     LIFE INSURANCE COMPANY OF
                         NORTH AMERICA; and, DOES 1                  Honorable James V. Selna
                  15     through 10, inclusive,
                  16                             Defendants.
                  17
                  18              Upon consideration of the Parties’ Stipulation, and good cause appearing, IT
                  19     IS HEREBY ORDERED that this action is dismissed in its entirety with prejudice
                  20     as to all parties. Each party is to bear their own attorneys’ fees and costs.
                  21              IT IS SO ORDERED.
                  22
                  23
                  24      Dated: August 14, 2019                 By:
                                                                   Honorable James V. Selna
                  25                                               United States District Judge
                  26
                  27
                  28
B URKE , W ILLIAMS &
                                                                                    ORDER TO DISMISS ENTIRE ACTION
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                         LA #4847-2644-3419 v1                     -1-                             WITH PREJUDICE
    LOS ANGELES
